Name: Commission Decision No 1243/85/ECSC of 14 May 1985 amending Decision No 3650/84/ECSC laying down the conditions and criteria for the application of Article 14e of Decision No 2177/83/ECSC and Article 8 of Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1985-05-15

 Avis juridique important|31985S1243Commission Decision No 1243/85/ECSC of 14 May 1985 amending Decision No 3650/84/ECSC laying down the conditions and criteria for the application of Article 14e of Decision No 2177/83/ECSC and Article 8 of Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry Official Journal L 129 , 15/05/1985 P. 0011 - 0011 Spanish special edition: Chapter 13 Volume 18 P. 0254 Portuguese special edition Chapter 13 Volume 18 P. 0254 *****COMMISSION DECISION No 1243/85/ECSC of 14 May 1985 amending Decision No 3650/84/ECSC laying down the conditions and criteria for the application of Article 14e of Decision No 2177/83/ECSC and Article 8 of Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 234/84/ECSC of 31 January 1984 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry (1), as last amended by Decision No 470/85/ECSC (2), and in particular Articles 8 and 18 thereof, Whereas: The purpose of Article 8 of Decision No 234/84/ECSC is to enable the Commission to limit to a maximum of 3 % the loss of relativity during a quarter by an undertaking not benefiting, or benefiting relatively less than Community undertakings viewed as a whole, from the Articles concerning adjustments in the form of supplementary quotas. The Commission having decided in Decision No 470/85/ECSC to provide for the possibility of granting such supplementary quotas, under certain conditions, pursuant to a new provision, namely Article 10 (3), reference to the latter provision should be made in Article 5 of Commission Decision No 3650/84/ECSC (3), HAS ADOPTED THIS REGULATION: Article 1 Article 5 of Decision No 3650/84/ECSC is hereby replaced by the following: 'Article 5 The "final quotas" within the meaning of Article 3 shall be obtained by adding to the "basic quotas" the sum of the additional quotas granted for the quarter in question under the provisions of Articles 14, 14a, 14b, 14c and 17 of Decision No 2177/83 and Articles 14, 14A, 14B, 14C and 17 of Decision No 234/84/ECSC and Article 10 (2) and (3) of the latter Decision.' Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 1985. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 29, 1. 2. 1984, p. 1. (2) OJ No L 58, 26. 2. 1985, p. 7. (3) OJ No L 335, 22. 12. 1984, p. 64.